Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 20 are allowed.  
The examiner has reviewed the IDSs of 02-14-2022 and 02-23-2022 and they do not affect the allowability of the previously allowed claims.  The examiner has considered the 312 submission of 03-16-2022 and the amendments concern minor corrections that do not affect the scope of the previously allowed claims.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Kotsugai, et al. (U.S. Patent 8,827,784 B2) pertaining to aiming a golf swing on a touchscreen game.  Kotsugai does not suggest a drawn line drawn intersecting the selection perimeter at a point closest to the focus point reticle as presently claimed in conjunction with the other claim limitations.  Precise offset targeting location selection on a touchscreen during a multiplayer game can be accomplished utilizing a user-interactable focus point reticle within a targeting area.  The focus point reticle and circular targeting area are displayed after the player provides an input, such as selecting an action command icon, such as a teleportation command icon.  Once the player selects the teleportation command icon, the player can selectively define a position of the focus point reticle within the targeting area.  Movement of a touch input, which moves a skill aiming tool, can actively adjust the position of the focus point reticle. If an object is located within a targeting area, a selection perimeter can be presented around the object to indicate that the object is selected as the target.  In some aspects, when multiple targets are within the targeting area, the closest target to the focus point reticle can be selected as the target.  When multiple targets are within the targeting area, the closest target to the player's avatar (i.e., the character the player is controlling) can be selected as the target.  A straight line is drawn from the focus point reticle to the selected target.  The line drawn intersects the selection perimeter at a point closest to the focus point reticle.  The present invention thus allows the input to be more intuitive .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715